Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 FINAL TRANSCRIPT Thomson StreetEventsK SWK - The Stanley Works and Black & Decker Joint Investor Luncheon Event Date/Time: Nov 03, 2009 / 5:00PMGMT THOMSON REUTERS STREETEVENTS | www.streetevents.com | Contact Us ©2009 Thomson Reuters. All rights reserved. Republication or redistribution of Thomson Reuters content, including by framing or similar means, is prohibited without the prior written consent of Thomson Reuters. 'Thomson Reuters' and the Thomson Reuters logo are registered trademarks of Thomson Reuters and its affiliated companies Final Transcript Nov. 03. 2009 / 5:00PM, SWK - The Stanley Works and Black & Decker Joint Investor Luncheon CORPORATE PARTICIPANTS John Lundgren The Stanley Works - Chairman and CEO Don Allan The Stanley Works - VP and CFO Kate White The Stanley Works - Director of IR Stephen Reeves Black & Decker - SVP and CFO CONFERENCE CALL PARTICIPANTS Ken Zener Macquarie - Analyst Mike Rehaut JPMorgan - Analyst Eric Bosshard Cleveland Research Company - Analyst Megan McGrath Barclays Capital - Analyst Jim Lucas Janney Montgomery Scott - Analyst Vince Foley Barclays Capital- Analyst Angelo Liberatore Credit Suisse- Analyst Tony Puen Citadel - Analyst Nishu Sood Deutsche Bank- Analyst PRESENTATION Kate White - The Stanley Works - Director of IR We're going to get started. Good afternoon, everybody. Welcome to the Stanley Works and Black & Decker announcement analyst and investor luncheon. Thank you very much for making the trip to join us. I know some of you came from far away, and we really, really appreciate the time that you are spending to help listen to what we have to say. For any of those of you who don't know me, my name is Kate White. I'm the Director of Investor Relations for The Stanley Works. Today, during today's event, in addition to myself, John Lundgren, Stanley's Chairman and CEO; Don Allan, Stanley's Vice President and CFO; Stephen Reeves, Black & Decker's Senior Vice President and CFO; and Mark Rothleitner, Black & Decker's VP, Investor Relations and Treasurer, will review the Stanley Works and Black & Decker transaction.
